Citation Nr: 0824271	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-28 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Entitlement to service connection for pituitary adenoma, 
also characterized as Rathke cyst.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDINGS OF FACT

1.  A June 1993 rating decision denied service connection for 
headaches.  Although notified of that determination in the 
following month, the veteran failed to initiate an appeal of 
that denial.  

2.  The evidence associated with the claims file subsequent 
to the June 1993 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact that is necessary to substantiate the 
claim, and has a reasonable possibility of substantiating the 
claim.

3.  Competent evidence of record does not demonstrate that 
the veteran's current headaches are related to active 
service.

4.  Competent evidence of record does not demonstrate that 
the veteran's pituitary adenoma, also characterized as Rathke 
cyst, is related to active service.  


CONCLUSIONS OF LAW

1.  The June 1993 rating decision denying service connection 
for headaches became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Evidence received since the RO's June 1993 rating 
decision is new and material, and the claim for service 
connection for headaches is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007). 

3.  The veteran's headaches were not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

4.  The veteran's pituitary adenoma, also characterized as 
Rathke cyst, was not incurred in or aggravated by his active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA letters dated in July, October, and December 
2004 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the veteran 
of what evidence was needed to establish the benefits sought, 
of what VA would do or had done, and what evidence he should 
provide, including dates and places he received medical 
treatment, and informed him that it was his responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was not issued notice of the type of evidence necessary to 
establish an effective date or higher rating.  However, 
because these service connection claims are being denied, and 
no effective dates or rating percentages will be assigned, 
the Board finds that there can be no possibility of any 
prejudice to the veteran under the holding in Dingess, supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  His service medical records, VA 
treatment records, and lay statements have been associated 
with the record.  He was also accorded a VA examination in 
October 2002 in connection with this claim.  38 C.F.R. § 
3.159(c)(4).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."


"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in a June 1993 rating decision, the RO denied 
the veteran's claim for service connection for headaches on 
the basis that his in-service headaches were acute and 
transitory in nature with no chronic residuals.  Notice of 
this decision was issued on July 6, 1993.  Because the 
veteran did not submit a notice of disagreement with the June 
1993 rating decision within one year of issuance of notice of 
the decision, the June 1993 decision denying service 
connection for headaches became "final" under 38 U.S.C.A. § 
7105(c).  See also 38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the June 2003 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed June 1993 rating 
decision is new and relates to the question of a current 
disorder manifested by headaches.  Multiple private treatment 
records document that the veteran currently suffers from 
constant left frontal headaches.  The Board finds that this 
additional evidence raises a reasonable possibility of 
substantiating the claim.  Consequently, VA has received new 
and material evidence to reopen the veteran's claim for 
service connection for headaches, and the claim is reopened.  
38 U.S.C.A. §5108; 38 C.F.R. §3.156(a). 


Service Connection for Headaches

Having reopened the veteran's claim, the Board will address 
the merits of the claim for service connection for headaches.  
The veteran contends that his headaches are the result of the 
Rathke cyst that was removed from his pituitary gland in 
March 2005 or, alternatively, to the minor headaches that he 
experienced in service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's service medical records reveal that he 
complained of headaches on numerous occasions.  In February 
1974, he complained of headache, elevated temperature, 
dizziness, and stomach cramps and was diagnosed with early 
viral syndrome.  In March 1975, he reported headache with 
cold, body aches, and a cough.  He was diagnosed with 
tonsillitis and probable strep throat.  A December 1976 
treatment record reveals he complained of headache with 
blurred eyesight, difficulty breathing, cough, and sore 
throat; a diagnosis was not provided.  In February 1979, the 
veteran complained of headache multiple times.  He reported 
that his headache began the day he received immunizations, 
and the examiner opined that he was having a reaction to the 
PPD (tuberculin) test.  In March 1979, the veteran again 
reported headache with nausea, vomiting, and backache; he 
explained that his headache was located just above the 
orbital rim, and that the pain was aggravated by motion of 
the eye.  A November 1982 treatment record reveals that he 
complained of severe headaches with eye, dental, and stomach 
pains; he was diagnosed with viral syndrome.  In January 
1985, he complained of headache, body aches, and fever and 
was diagnosed with viral syndrome and pharyngitis.  On his 
September 1991 report of medical history, the veteran denied 
ever having frequent or severe headaches.

At a VA examination in September 1992, the veteran reported 
that he experienced occasional headaches, readily relieved by 
analgesics.

A March 2003 VA treatment record indicates that the veteran 
complained of chronic headaches for the previous five years.  
He reported that they became more severe following his head 
injury.  

A March 2004 private treatment record reveals that the 
veteran was diagnosed with post-concussive syndrome after 
being hit in the head by a metal rod in 2001.  

In May 2004, the veteran reported to a treating physician 
that he has had headaches since the time he hit the left 
frontal aspect of his head in a 2001 motor vehicle accident.

A December 2004 private treatment record indicates that the 
veteran has had post-traumatic and post-concussive headaches 
since an October 2001 closed head injury.  The physician 
opined that the veteran's Rathke's cleft cyst was not the 
cause of the veteran's headaches.  

The veteran underwent a VA examination in March 2006.  He 
reported severe pain and headache after his head injury in 
2001.  He stated that his headaches did not improve after the 
surgery to remove the Rathke cyst.  He reported a continuous 
headache across the left frontal region of the forehead.  He 
also stated that he could not recall his headache pattern in 
service, and does not know if he had a severe headache in 
1982 similar to that from which he currently suffers.  He did 
state that he has had a constant, daily headache since his 
head injury in 2001.  The examiner concluded that he 
veteran's headaches were not caused by the Rathke cyst, and 
that he was symptomatic (experiencing headaches) due to 
post-service head trauma.  

Although the veteran reported headaches on multiple occasions 
while in service, these headaches were linked to viral 
infections in most cases.  His February 1979 headache, which 
lasted for longer than a week, was related to his recent PPD 
test.  At no time did the veteran report a chronic headache 
across the left frontal aspect of his forehead, which is the 
type of headache he now reports.  

There is no probative medical opinion of record that provides 
a link between the veteran's current headaches and his active 
service.  Indeed, both the veteran and various medical 
personnel relate the beginning of the veteran's severe 
headaches to his post-service 2001 head injury.  He has been 
diagnosed with post-concussive syndrome, which is commonly 
known to cause severe headaches, in relation to this injury. 

In regards to the veteran's contention that his headaches are 
related to the excised Rathke cyst, as discussed below, 
service connection for Rathke cyst is denied.  Therefore, an 
analysis of the connection between the two disorders is 
unnecessary.  38 C.F.R. § 3.310.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for headaches is not 
warranted.


Service Connection For Pituitary Adenoma, Also Characterized 
As Rathke Cyst

The veteran contends that his Rathke cyst, which was 
incidentally discovered in 2003 and removed in 2005, had 
materialized in service.  He further contends that this cyst 
would have been discovered in service had an MRI been 
performed at that time.  In this regard, the Board notes that 
service medical records are negative for pituitary pathology.  

A December 2004 private treatment record reveals that the 
veteran underwent a CT scan in 2003 due to his post-
concussive headaches.  This scan suggested an enlarged 
pituitary fossa; an MRI later confirmed the presence of a 
lesion.  The physician noted that approximately 30 percent of 
patients with Rathke's cleft cysts that presented with 
headaches noticed improvement following surgical removal of 
the cyst.  However, the physician further noted that he did 
not think the cyst was the cause of the veteran's headaches.

An April 2005 private treatment record indicates that the 
veteran underwent an endonasal transsphenoidal fenestration 
of the Rathke's cleft cyst in March 2005.  

In a January 2006 private treatment record, a private 
physician opines that the veteran's cyst most likely 
developed after the birth of his child in 1982.  The 
physician did not provide a more specific opinion regarding 
the onset date of the veteran's cyst, nor did he relate the 
development of this cyst to the veteran's active service.

The veteran underwent a VA examination in March 2006.  He 
reported that his treating doctor informed him that the cyst 
was likely present in 1982 because he complained of a 
headache at that time.  The examiner reviewed the veteran's 
claims file, including the report from the veteran's treating 
physician and the November 1982 in-service treatment record 
in which the veteran reported a headache.  The examiner 
concluded that there was no evidence that the veteran's cyst 
was caused or aggravated by his active service.  The examiner 
noted that the cyst did not produce any endocrine or visual 
symptoms and that it was very small.  

There is no probative medical opinion of record that provides 
a link between the veteran's Rathke's cyst and his active 
service.  While the March 2006 VA examiner acknowledged the 
private physician statement that the veteran's cyst had been 
present in 1982, the VA examiner stated that there was no 
evidence that the cyst was caused or aggravated by the 
veteran's active service.  

The Board, in turn, acknowledges the veteran's statements 
that cysts of this nature develop slowly and that it could 
have been present prior to his separation from service.  
However, the Board cannot find that the veteran's Rathke cyst 
was present during his period of active service without 
resorting to speculation.  The absence of medical evidence 
substantiating a link between the disease and service 
provides evidence against the veteran's claim.  

The Board is sympathetic to the veteran's situation.  
However, as noted, where the determinative issue involves a 
medical diagnosis or causation, competent medical evidence is 
required.  The Board is simply unable to grant the veteran's 
service connection claim without such medical evidence.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for pituitary adenoma, 
also characterized as Rathke cyst, is not warranted.


ORDER

New and material evidence has been received, and the claim 
for service connection for headaches is reopened.

Service connection for headaches is denied.

Service connection for pituitary adenoma, also characterized 
as Rathke cyst, is denied.  


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


